—In an action for a judgment declaring Local Laws, 1991, No. 8 of the County of Westchester unconstitutional, the plaintiff Town of Scarsdale and the interveners, residents of the Town of Scarsdale, appeal from a judgment of the Supreme Court, Westchester County (Donovan, J.), entered March 27, 1992, which is in favor of the defendants and against them.
Ordered that the judgment is reversed, on the law, without *518costs or disbursements, and it is declared that Local Laws, 1991, No. 8 of the County of Westchester is unconstitutional.